IN THE SUPREME COURT OF IOWA
                              No. 15–1813

                          Filed March 31, 2017


BRENDA PAPILLON,

      Appellee,

vs.

BRYON JONES,

      Appellant.



      On review from the Iowa Court of Appeals.



      Appeal from the Iowa District Court for Polk County, Arthur E.

Gamble, Judge.



      Plaintiff seeks further review of court of appeals decision vacating

award of punitive damages for illegal eavesdropping.      DECISION OF

COURT OF APPEALS AFFIRMED IN PART AND VACATED IN PART;

DISTRICT COURT JUDGMENT AFFIRMED IN PART AND REVERSED

IN PART; CASE REMANDED WITH INSTRUCTIONS.



      Bryon L. Jones, Waukee, appellant, pro se.



      Bradley P. Schroeder and Laura J. Lockwood of Hartung &

Schroeder, Des Moines, for appellee.
                                    2

WATERMAN, Justice.

      When is ignorance of the law an excuse? In this appeal, we review

whether the district court properly awarded punitive damages under the

Interception of Communications Act, Iowa Code chapter 808B (2013),

without specifically finding the defendant knew his conduct violated that

statute. In Iowa Beta Chapter of Phi Delta Theta Fraternity v. State, we

interpreted chapter 808B to require such actual knowledge to award

punitive damages. 763 N.W.2d 250, 267 (Iowa 2009). The defendant in

today’s case secretly recorded his ex-girlfriend’s conversations with other

persons outside his presence to use the recordings against her in their

child-custody litigation. He claims that when he made the recordings, he

was unaware his conduct violated chapter 808B. The ex-girlfriend sued

him under that chapter, and yet he persisted in his efforts to use the

illegal recordings. The district court, over his objection, allowed her to

use the recordings to prove he violated chapter 808B and awarded

compensatory damages, punitive damages, and attorney fees. The court

found that “regardless of whether he was consciously aware that his

conduct was illegal,” the defendant acted “willfully, maliciously and in

reckless violation of the law.”

      The defendant appealed, and we transferred the appeal to the

court of appeals.     The court of appeals affirmed the district court’s

evidentiary rulings and the award of compensatory damages. It directed

the district court to recalculate the attorney fees award and award

appellate fees. But the court of appeals reversed the award of punitive

damages because the district court “did not find [defendant] was aware of

the requirements of chapter 808B.” We granted the plaintiff’s application

for further review on the issue of punitive damages.
                                    3

      For the reasons explained below, we apply Iowa Beta Chapter and

reiterate that to recover punitive damages, the plaintiff must prove the

defendant knew he was violating chapter 808B. However, the evidence

supports a finding this defendant knew he was violating the statute when

he continued to use his illegal recordings in the custody litigation after

his ex-girlfriend’s lawsuit put him on notice of the Act’s prohibitions.

Accordingly, on remand the district court shall apply the correct

standard to determine whether punitive damages are warranted under

the existing trial record and, if so, the amount. We affirm the court of

appeals decision on the remaining issues raised in the defendant’s

appeal.

      I. Background Facts and Proceedings.

      The following facts were established in the evidentiary record made

at the bench trial. Brenda Papillon and Bryon Jones had a tumultuous

relationship.   They lived together in Waukee, Iowa, with their twin

infants.   Papillon owned the home.     Jones stayed home caring for the

twins while Papillon worked outside the home as an actuary.       During

January 2014, the couple ended the relationship.      They attended two

counseling sessions with Lindsey Olsen, a therapy specialist, but those

efforts failed to resolve their problems. Jones frequently traveled to see

his thirteen-year-old child from a prior relationship who lived in Omaha.

On Friday, January 24, Papillon returned home from work to an empty

house. Jones, without telling Papillon, had taken their twins to Omaha

for the weekend. Papillon was surprised and distressed, as she felt the

infants were too young to travel.   Jones also failed to mention he left

behind a hidden,     sound-activated     recording device (an Olympus

VN-7200) in the study of their home.
                                     4

      Papillon called a close friend, Kristie Sargent, to discuss her

frustrations. Jones’s device secretly recorded the conversation. Papillon

revealed she had been to see a lawyer and was planning to seek custody

of their children.   She told Sargent her lawyer advised it was unlikely

Jones would receive full custody. Papillon noted Jones had threatened

to file a temporary custody order and told her, “[W]ell I’ll call my lawyer

and take those kids from you ‘cause I’m their primary care provider.”

      The next day, Papillon called her mother, expressing some of the

same sentiments.      Jones’s hidden device recorded the conversation.

Papillon told her mom about her plan to file for custody. On Sunday,

Papillon called another friend, Bonnie Marshall. She talked about Jones

taking the children to Omaha. She also divulged, “I went to my attorney

on Friday. And I’m gonna file tomorrow.” She continued, “I told him I

want to go for [c]ustody.” She discussed perhaps filing a temporary order

against Jones. Papillon and her mother and friends were unaware Jones

was recording these conversations.

      On Monday, Papillon filed a custody action in the Iowa District

Court for Polk County. The couple initially continued to live in Papillon’s

house.   Papillon let Jones stay because she wanted “to be nice” and

thought it may “look bad” in the custody action if she kicked him out.

The court held a temporary custody hearing in March and entered a

temporary support order for Papillon to pay Jones.

      The weekend before that temporary hearing, Sargent visited

Papillon at her home. Jones was in Omaha, yet he later sent Sargent a

message by social media disputing the veracity of what Papillon had told

Sargent privately.   Sargent alerted Papillon, warning that she believed

Jones may have been recording them given his detailed account of their

private conversation. Sargent later testified, “I mean, [Papillon] reacted
                                          5

that [she thought] that was the case and was very upset, she was crying.

She didn’t understand. She kept saying why, you know, why would this

happen? Why would somebody do this?”

      Jones began playing back the recordings at night in their home at

high volume, preventing Papillon from sleeping.               Fearing he would

continue to record her, in early April Papillon moved to a motel room

with the children. She emailed Jones, stating,

            I can no longer live under the same roof as you due to
      your behavior since mediation. I won’t stay somewhere
      where I am harassed. I have rented a temporary place in
      Ankeny until you move out. The babies will stay with me on
      my days and I’ll bring them and pick them up from daycare
      according to the calendar I previously sent.

She said her lawyer advised her to move “to a safer environment.” Jones

responded by offering to move out of the home if Papillon would pay for

his hotel. She declined.

      Jones    frequently   sent       Papillon    emails   and   text   messages

threatening to publicly disclose the contents of the recordings. One such

text stated, “[W]hether it be in court or online—the truth will be revealed

to all.” He called Papillon a liar and warned he would show people the

recordings to expose her. Jones said he possessed a video of Papillon

allegedly “driving drunk” with the children in the car, although no such

video was ever produced. Jones later admitted the video never existed,

and he had only been trying to upset Papillon by telling her about it.

      The parties exchanged discovery in the custody action.              Papillon

served an interrogatory asking Jones to identify “[f]or each report of

surveillance . . . [t]he name, address, and telephone of each person who

requested     or   authorized   it.”       Jones     responded    that   he   had

“requested/authorized” the recordings “for the purpose of litigation.”
                                     6

      Jones transcribed the recordings. He gave the transcripts and six

hours of audio files to his attorney for use in the custody proceedings.

He also gave the recordings to Dr. Sheila Pottebaum, the child custody

evaluator.     Her report stated she reviewed the “[a]udio recordings of

Brenda from conversations Bryon said he taped without Brenda’s

knowledge, along with his typed transcription of parts of the recordings.”

Dr. Pottebaum recommended Papillon receive full physical custody of the

children. Jones listed the recordings and corresponding transcripts as

exhibits in the custody proceedings until the morning before the custody

trial began in November, when he finally withdrew them.        The district

court awarded Papillon sole physical custody of the twins.

      Meanwhile, in August—three months before the custody trial—

Papillon filed a civil action in district court against Jones, alleging a

violation of Iowa Code section 808B.2, which prohibits “willfully

intercept[ing] . . . a[n] oral communication” without permission of one of

the parties.     Iowa Code § 808B.2(1)(a).   Jones was served with the

original notice and petition that month and filed an answer and motion

to dismiss.      He warned Papillon he would call thirteen to fifteen

witnesses, prolonging the litigation into a five-day trial. Because Papillon

wanted to avoid attorney fees, she dismissed that lawsuit without

prejudice and filed this expedited civil action on January 15, 2015,

several months after the custody ruling.       See Iowa R. Civ. P. 1.281

(governing expedited civil actions).     Papillon sued Jones for actual

damages, punitive damages, and attorney fees. Jones’s answer alleged

the recordings were made “as a component to their on-going therapy

sessions with Lindsey Olsen.” He claimed during a therapy session he

said he was “going to record their conversation to bring back to the

sessions,” and Papillon responded, “Go ahead, I don’t care.”
                                      7

      The district court conducted a bench trial.        Papillon offered the

recordings and transcripts into evidence.         Jones objected based on

section 808B.7, which prohibits admission of “the contents or any part of

the contents of an intercepted . . . oral . . . communication . . . in

evidence in a trial . . . if the disclosure of that information would be in

violation of this chapter.” Iowa Code § 808B.7. The district court ruled,

              THE COURT: Well, the Court has reviewed Iowa Code
      Section 808B.7. The Court believes that that statute is
      intended as a shield to protect a person whose conversations
      have been surreptitiously recorded against the introduction
      of those recordings in litigation, such as the child custody
      litigation at issue in this case.
            The Court does not believe that that code section is
      intended to prohibit a person whose recordings—excuse
      me—whose conversations have been surreptitiously recorded
      from introducing those recordings into evidence in a lawsuit
      for damages resulting from the recordings.

The   district   court   determined   admission    of   the   recordings   and

transcripts into evidence was necessary for Papillon to “prove up her

case” because the contents would be relevant to punitive damages. The

court overruled Jones’s objection.

      Papillon testified about how Jones used the recordings in the

custody proceeding to uncover her litigation strategy:

            Q. And how do you think it affected the proceedings,
      given that Bryon basically was sitting at the table, in
      essence, when you and your attorney were having
      conversations that you’re then sharing with these other
      folks? A. Well, I think that’s why at the temporary hearing
      he knew exactly what I was going to do. He knew what I
      would give and take on. And so in those negotiations, I
      agreed to let him stay. I agreed to pay him . . . . When I’m
      talking with my lawyer about what’s the worst that can
      happen, what is the best that can happen, deciding how to
      proceed with that, he used that against me.

Papillon testified she never gave Jones permission to record her, stating,

“Who would ever give someone permission to let them record them in
                                      8

their own house, talking to their friends and family, after a very horrible

breakup, right before a custody trial?     Absolutely not.   I would never

agree to that.”     Similarly, Sargent and Marshall testified they were

unaware they were being recorded and never gave Jones permission to

record them.       Dr. Pottebaum testified, “Bryon said he taped [the

recordings] without Brenda’s knowledge.”

      Jones testified he never told Papillon specifically that he was going

to record conversations “that didn’t involve [him]”; rather, “I just said I’m

going to make a recording.” Jones stated he did not know the recordings

were illegal when he made them:

           Q. Did you know it was against the law to intercept
      another’s communication when you aren’t part of it? A. No.
            Q. Did you ask anyone prior to beginning the
      recordings whether it was against the law? A. No.

However, he acknowledged that several months before the custody trial,

Papillon sued him for violating chapter 808B, thereby notifying him his

recordings were potentially illegal. At his deposition that month, Jones

asserted his Fifth Amendment right against self-incrimination:

            Q. Do you recall at that time pleading the Fifth
      Amendment with respect to any of the questions I asked you
      on that topic? A. Yes.
            ....
            Q. That deposition, again, was taken August 19 of
      2014; is that correct? A. Yeah.
           Q. So you knew at least by that time, certainly, that
      what you had done was illegal or potentially illegal; correct?
      A. That was based on my counsel’s advice.

Despite his knowledge, Jones still planned to use the recordings against

Papillon in the custody proceeding:

             Q. Well, the morning of [the custody] trial you were
      still going to offer those as evidence against Brenda.
      A. Yeah.
                                     9
           Q. But     you    knew    they   were   illegal;     correct?
      A. Correct.

      The district court found Jones liable for illegally intercepting
Papillon’s oral communications on January 24, 25, and 26, and March 1

and 2 of 2014. The court made a specific finding discrediting Jones’s

explanation that he obtained permission to record her in their “heated

exchange” during the counseling session with Olsen.           The court, after

hearing Jones’s testimony, found his explanation “defies common sense

and is not credible.”    This was underscored by the “nature of the

conversations themselves,” which included Papillon’s “personal thoughts

regarding Defendant, . . . the advice given to her by her attorney, as well

as her litigation plans and strategies.” The district court awarded actual

damages of $2076 for Papillon’s motel charges.

      The court awarded $18,000 in punitive damages, finding Jones’s

“motivations seem simply to hurt and harass the Plaintiff.” Jones had

repeatedly referred to Papillon as a “child killer” and a “liar” due to

painful events related to a drunk-driving incident causing the death of

her sister twenty years ago.        Jones had threatened to reveal the

recordings, which he stated uncovered incriminating information about

the incident. He claimed Papillon was an alcoholic and frequently “drove

drunk,” but could produce no evidence to substantiate those claims.

Nonetheless, he still consistently threatened to reveal Papillon’s private

conversations in court or online, insisting they would support the truth

of his claims. The district court found,

      Defendant claims he did not know it was illegal to
      surreptitiously record Plaintiff’s private oral communications
      without her knowledge, permission, or consent. Regardless
      of whether Defendant was consciously aware that his conduct
      was illegal, he intentionally recorded Plaintiff’s private
      conversations and disclosed them or endeavored to disclose
      them to third parties in order to use them against her in
      child custody litigation. Defendant clearly knew what he
                                    10
      was doing when he did it and he did so willfully, maliciously,
      and in reckless violation of the law.

(Emphasis added.) Finally, the district court awarded Papillon attorney
fees of $16,008.    See Iowa Code § 808B.8(1)(b)(3) (allowing award of

attorney fees for violations of chapter 808B).   Jones appealed, and we

transferred the case to the court of appeals.

      On appeal, Jones argued the audio recordings were inadmissible in

the civil proceeding.   He also contended the district court’s awards of

actual damages, punitive damages, and attorney fees were not supported

by the evidence.    The court of appeals determined the district court

properly admitted the recordings into evidence because Papillon, a party

to the conversations, consented to their admission. The court of appeals

affirmed the district court’s award of actual damages and concluded

Papillon was entitled to an award of attorney fees. But it found she was

not entitled to all of her fees incurred in the first civil action she

voluntarily dismissed and held fees from the first action could be

awarded only to the extent the work benefited the second action. The

court of appeals directed the district court to recalculate the fees

accordingly and award appellate fees. It reversed the award of punitive

damages because proof of violating a “known duty” is required under

Iowa Beta Chapter and “[t]he evidence does not show Bryon knew his use

of the recordings violated the act.” We granted Papillon’s application for

further review.

      II. Scope of Review.

      “On further review, we can review any or all of the issues raised on

appeal or limit our review to just those issues brought to our attention by

the application for further review.” Woods v. Young, 732 N.W.2d 39, 40

(Iowa 2007) (quoting Anderson v. State, 692 N.W.2d 360, 363 (Iowa
                                    11

2005)).   Papillon sought further review of the reversal of her punitive

damages award, and we elect to confine our review to that issue. The

court of appeals decision shall stand as the final decision on the

remaining issues raised by Jones. See State v. Pearson, 804 N.W.2d 260,

265 (Iowa 2011) (electing to review only one issue and letting the court of

appeals decision stand on the remaining two).

      A civil action for damages under section 808B is tried at law, and

“our review is for correction of errors at law.” Iowa Beta Chapter, 763

N.W.2d at 257.     On questions of statutory interpretation of chapter

808B, our review is for correction of errors at law. State v. Spencer, 737

N.W.2d 124, 128 (Iowa 2007). “We review an award of punitive damages

for correction of errors at law.” Wolf v. Wolf, 690 N.W.2d 887, 893 (Iowa

2005).

      “The district court’s findings of fact are binding on us if supported

by substantial evidence.” Iowa Beta Chapter, 763 N.W.2d at 257.

            When a party challenges a district court’s ruling
      claiming substantial evidence does not support the decision,
      we must view the evidence in the light most favorable to
      support the judgment and liberally construe the court’s
      finding to uphold, rather than defeat, the result reached.

Id.

      III. Analysis.

      We must decide whether the district court properly awarded

punitive damages. We begin with an overview of the governing statute.

Iowa Code chapter 808B, enacted in 1989, is intended to protect

reasonable expectations of privacy in oral communications. See id. at

261; see also 1989 Iowa Acts ch. 225, §§ 22–29 (codified at Iowa Code

ch. 808B).    To that end, section 808B.8 authorizes the victims of

intercepted communications to bring “a civil cause of action against any
                                     12

person who intercepts, discloses, or uses” an unlawfully intercepted oral

communications “in violation of this chapter.” Iowa Code § 808B.8. A

violation of chapter 808B occurs when a person “[w]illfully intercepts,

endeavors to intercept, or procures any other person to intercept or

endeavor to intercept” an oral communication.        Id. § 808B.2(1)(a).    A

violation also occurs when a person “[w]illfully uses, or endeavors to use,

the contents of” an oral communication “knowing or having reason to

know that the information was obtained” through illegal interception. Id.

§ 808B.2(1)(d). To “intercept” means to acquire the contents of an oral

communication by use of “an electronic, mechanical, or other device.” Id.

§ 808B.1(6). An oral communication is a communication “uttered by a

person exhibiting an expectation that the communication is not subject

to interception, under circumstances justifying that expectation.”         Id.

§ 808B.1(8).   “When construing a statute, we are required to assess a

statute in its entirety, not just isolated words or phrases.”     Iowa Beta

Chapter, 763 N.W.2d at 260.

      In Iowa Beta Chapter, we reviewed a judgment against the

University of Iowa and Phillip Jones, its dean of students, in a civil action

brought under chapter 808B by a fraternity. Id. at 254. The University

had brought disciplinary proceedings against the fraternity alleging

alcohol and hazing violations based on a student’s complaint and secret

audio recording taken in the fraternity’s subbasement.       Id. at 255–56.

The student rented an upstairs room in the fraternity house but was not

a member. Id. at 255. He planted a secret audio-recording device in the

subbasement room where the fraternity held its private meetings.           Id.

The device digitally recorded audio of alleged hazing activities described

as “a military-style lineup in which active members were addressed as

‘hell masters’ and pledges were being trained.”        Id.   The University
                                         13

submitted the audio recording as evidence at an administrative hearing,

and the hearing officer relied on the audio recording in affirming the

University’s penalties against the fraternity, including its derecognition.

Id. at 256. The fraternity’s lawyer faxed a copy of section 808B.7 to the

hearing officer and counsel for the University, who then dropped the

hazing charges. Id. The fraternity filed a civil action alleging violations of

chapter 808B. Id. at 256–57. Following a bench trial, the district court

entered judgment for the fraternity and against the State, the University,

and Dean Jones, awarding actual and punitive damages and attorney

fees.    Id. at 257. We affirmed the district court’s findings that the

defendants’ use of the clandestinely recorded audio in the disciplinary

proceedings violated chapter 808B. Id. at 265. However, we reversed the

punitive damage judgment against Dean Jones because the “evidence

[did] not establish Jones knew his use of the tape violated the act.” Id. at

268.

        Here,   the   district   court   found   Jones violated   the   statute.

Substantial evidence supports its findings. Jones left a secret device in

Papillon’s home to record her private conversations with her friends and

mother.    Papillon reasonably believed her conversations were private.

See id. at 261 (determining private fraternity meeting is place where

expectation of privacy was reasonable). Jones was not present for those

conversations. See Spencer, 737 N.W.2d at 128 (noting party to a

conversation may consent to recording without knowledge of other party

and use recording). Jones used or attempted to use the audiotapes and

transcripts of his secret recordings in the custody litigation by providing

those materials to the custody evaluator, threatening Papillon with their

use, and listing them as exhibits until the morning of the custody trial.

His conduct violated chapter 808B and supports the award of actual
                                    14

damages. See Iowa Beta Chapter, 763 N.W.2d at 264–65; cf. Epstein v.

Epstein, 843 F.3d 1147, 1151–52 (7th Cir. 2016) (reviewing applicability

of Federal Wiretap Act to interception of emails in marital dissolution

action and reinstating claims against wife).

      The award of punitive damages against Jones presents a closer

question.   Punitive damages exist to punish a defendant who has

“intentionally violated another’s rights.” Ackelson v. Manley Toy Direct,

L.L.C., 832 N.W.2d 678, 686 (Iowa 2013). They also serve to “deter the

defendant, and others, from repeating such conduct in the future.”

Hamilton v. Mercantile Bank of Cedar Rapids, 621 N.W.2d 401, 407 (Iowa

2001). Section 808B.8 provides:

             1. A person whose wire, oral, or electronic
      communication is intercepted, disclosed, or used in violation
      of this chapter shall:
            ....
             b. Be entitled to recover from any such person all of
      the following:
             (1) Actual damages, but not less than liquidated
      damages computed at the rate of one hundred dollars a day
      for each day of violation, or one thousand dollars, whichever
      is higher.
            (2) Punitive damages upon a finding           of   willful,
      malicious, or reckless violation of this chapter.

Iowa Code § 808B.8(1)(b) (emphasis added).         The court of appeals

concluded to recover punitive damages under that section, the plaintiff

must prove the defendant was “aware of the requirements of chapter

808B and willfully, maliciously, or recklessly violate[d] those statutory

requirements.” We agree.

      In Iowa Beta Chapter, we construed chapter 808B and concluded

that a “mere violation of the statute will not entitle an aggrieved person

to receive punitive damages.” 763 N.W.2d at 263. We noted the term
                                           15

“willfully” is used in both the liability and punitive damages sections of

chapter 808B. Id. at 263–64, 267. Section 808B.2 imposes liability for

“willfully” intercepting or using the recording, 1 while section 808B.8

allows punitive damages for “willfully, maliciously, or reckless[ly]”

violating the act.      Id. at 263–64.        We observed that “[i]f we define[d]

‘willfully’ in section 808B.2 as requiring a bad motive or knowing,

unlawful component, every violation would entitle a person to punitive

damages.”       Id. at 264.         Additionally, it would render the words

“malicious” and “reckless” in the punitive damages section surplusage.

Id.   We concluded “the legislature intended more than a purposeful

violation of the statute before a court could award punitive damages.” Id.

at 267.

       So ignorance of the law will avoid punitive damages, but not actual

damages under chapter 808B.                 “Willfully” in section 808B.2 “only

requires purposeful conduct without a bad motive or knowing, unlawful

component,” which is “consistent with our law that persons ordinarily

should not escape the legal consequences of failing to observe statutory

requirements by asserting ignorance of the law.”                 Id. at 264; see also

Diehl v. Diehl, 421 N.W.2d 884, 888 (Iowa 1988) (concluding jury

instruction erroneously required “actual knowledge by [the] plaintiff of

the statutory requirements” to supervise minor son while driving and

noting ignorance of the law does not excuse statutory violation of motor

vehicle code). But an award of punitive damages under section 808B.8

requires something more: a finding of “at least a voluntary, intentional


       1See    Iowa Code § 808B.2 (imposing liability when person “a. Willfully intercepts
. . . a[n] oral communication[,] b. Willfully uses . . . [a] device to intercept any oral
communication . . . [, or] c. Willfully discloses . . . to any other person the contents of
a[n] . . . oral . . . communication” (emphasis added)).
                                     16

violation of, and perhaps also a reckless disregard of, a known legal

duty.”    Iowa Beta Chapter, 763 N.W.2d at 263, 267 (emphasis added)

(quoting Citron v. Citron, 722 F.2d 14, 16 (2d Cir. 1983)).

         We relied in part on cases construing the Federal Omnibus Crime

Control and Safe Streets Act of 1968, 18 U.S.C §§ 2510–2522.          Id. at

262–63.      Although Congress amended the damages section of the

Omnibus Crime Control and Safe Streets Act in 1986 by enacting the

Electronic Communications Privacy Act, the Iowa statute was based on

the language of the 1968 Act.          Id. at 260–61.     Thus, we found

interpretations of the 1968 Act instructive. Id. at 261. Before the 1986

amendment, federal courts

         required the word ‘willfully’ in a civil action under the
         Omnibus Crime Control and Safe Streets Act of 1968 ‘to
         denote at least a voluntary, intentional violation of, and
         perhaps also a reckless disregard of, a known legal duty,’
         rather than an act which is intentional, or knowing, or
         voluntary, as distinguished from accidental.

Id. at 263 (quoting Citron, 722 F.2d at 16).     We adopted this knowing

violation requirement for punitive damages under chapter 808B. Id. at

267.

         “[E]vidence that defendants believed they were acting lawfully is

pertinent to a determination of whether they acted with malice or

wantonness so as to render punitive damages appropriate.” Campiti v.

Walonis, 467 F. Supp. 464, 466 (D. Mass. 1979).         Thus, courts have

denied punitive damages under the Federal Act when the defendant was

unaware his conduct was illegal. Shaver v. Shaver, 799 F. Supp. 576,

580 (E.D.N.C. 1992). For example, in Shaver a wife secretly recorded her

husband’s conversations because she thought he was having an affair.

Id. at 577. The court found a violation of the Federal Act, but declined to

award punitive damages because the wife did not know her recordings
                                    17

violated the law. Id. at 580–81. But see Quigley v. Rosenthal, 327 F.3d

1044, 1070 (10th Cir. 2003) (recognizing knowledge of illegality was

“pertinent to a determination” of punitive damages, but allowing punitive

damages against an attorney who could have discovered the illegality by

investigating before using the intercepted private communications).

        Papillon argues Iowa Beta Chapter was wrongly decided eight years

ago because it relied on nonbinding federal cases interpreting a different

statute. The Iowa legislature, however, has not amended section 808B.8

to abrogate Iowa Beta Chapter, and we decline to overrule our precedent

given the tacit legislative acceptance of our interpretation. See Ackelson,

832 N.W.2d at 688 (declining to overrule precedent interpreting statute

to disallow punitive damages, in light of “the venerable principles of stare

decisis and legislative acquiescence”).      We defer to the legislature

whether to relax the proof required for punitive damages under chapter

808B.

        Papillon argues her award of punitive damages should be upheld

under Iowa Code chapter 668A, which governs recovery of common law

punitive damages and requires proof by “a preponderance of clear,

convincing, and satisfactory evidence, the conduct of the defendant from

which the claim arose constituted willful and wanton disregard for the

rights or safety of another.” § 668A.1(1)(a). But cases seeking punitive

damages for violations of chapter 808B are governed by that statute, not

chapter 668A.      “We read related statutes together and attempt to

harmonize them.”     In re A.M., 856 N.W.2d 365, 372 (Iowa 2014).         If

statutes cannot be harmonized, the specific provision will “prevail[] as an

exception to [a] general provision.” Iowa Code § 4.7. Section 668A.1 is a

general provision applying to any “claim involving the request for

punitive or exemplary damages.” Id. § 668A.1(1).      By contrast, section
                                       18

808B.8 applies only to civil claims under that statute alleging the

unlawful    interception    of    communications.        Id. § 808B.8(1)(b)(2).

Accordingly, to the extent section 808B.8 cannot be harmonized with

section 668A.1, section 808B.8 as the more specific provision controls.

To recover punitive damages under section 808B.8, the plaintiff must

prove the defendant knew he was violating the statute.             Iowa Beta

Chapter, 763 N.W.2d at 267.

      The district court concluded Jones “recorded Brenda’s private

conversations and endeavored to disclose them to third parties in order

to use them against her in child custody litigation” and did so “willfully,

maliciously, and in reckless violation of the law.” But the district court

made no finding that Jones was consciously aware that his conduct was

illegal. Thus, the court of appeals correctly concluded the district court

did not use the correct legal standard in awarding punitive damages.

      “If we find an incorrect legal standard was applied, we remand for

new findings and application of the correct standard.” State v. Robinson,

506 N.W.2d 769, 770–71 (Iowa 1993). “Although an omitted ruling on an

issue of law may sometimes be cured by this court’s ruling on that issue,

. . . this is not possible with respect to an omitted finding of fact in a law-

tried case.” Power Equip., Inc. v. Tschiggfrie, 460 N.W.2d 861, 864 (Iowa

1990) (citation omitted).        Unless we determine there is insufficient

evidence to sustain an award of punitive damages as a matter of law, we

must remand to the district court for appropriate findings of fact. See

Wolf, 690 N.W.2d at 893 (“We review an award of punitive damages for

correction of errors at law.”); see also McClure v. Walgreen Co., 613

N.W.2d 225, 230–31 (Iowa 2000) (determining district court properly

submitted punitive damages to jury when substantial evidence supported

a finding of willful and wanton conduct); cf. Caruso v. Apts. Downtown,
                                           19

Inc., 880 N.W.2d 465, 475 (Iowa 2016) (concluding “a remand is not

necessary” when “we conclude as a matter of law that the evidence is

insufficient to support a penalty”).

       We conclude there was sufficient evidence to support an award of

punitive damages.         Papillon’s first lawsuit under chapter 808B was

served on Jones in August 2014 and put him on notice that his

subsequent efforts to use the illegal recordings violated that statute. He

asserted the Fifth Amendment to refuse to answer questions about his

recordings when deposed that month in the custody case.                       See Craig

Foster Ford, Inc. v. Iowa Dep’t of Transp., 562 N.W.2d 618, 623–24 (Iowa

1997) (“[A] trial court may infer in a civil case from a party’s refusal to

answer based on a claim of privilege against self-incrimination that the

answer would be adverse to the party.” (quoting Eldridge v. Herman, 291

N.W.2d 319, 322 (Iowa 1980)).              Yet he persisted in using his illegal

recordings. 2     Specifically, Jones allowed Dr. Pottebaum to use the

recordings in her child custody evaluation in September. He kept the

illegal recordings on his exhibit list until the morning of the November

custody trial. This evidence is sufficient to support a finding that Jones

knew by August that he was using the secret recordings in violation of
chapter 808B. The district court, however, failed to make that specific

finding required to award punitive damages. We agree with the court of

appeals that the lack of such a finding requires reversal of the award of

punitive damages. But we disagree the door must remain closed to such

an award here.

       2In Iowa Beta Chapter, we reversed the $5000 punitive damage award against
Dean Phillip Jones because the evidence failed to show he knew his use of the secretly
recorded video of hazing was illegal before the fraternity’s lawyer faxed a copy of chapter
808B, which prompted Jones and the University to immediately cease using the audio
recording and dismiss the hazing charges. 763 N.W.2d at 267–68.
                                    20

       We remand the case to the district court for a determination of

whether punitive damages are appropriate, applying the correct standard

set forth in Iowa Beta Chapter to the existing trial record.      See, e.g.,

Nathan Lane Assocs., L.L.P. v. Merchs. Wholesale of Iowa, Inc., 698

N.W.2d 136, 140 (Iowa 2005) (remanding for entry of a new judgment

based on existing record when court erred in calculating damages).

       IV. Disposition.

       For those reasons, we affirm in part and vacate in part the decision

of the court of appeals. We affirm the decision of the court of appeals

and the district court judgment awarding Papillon actual damages. We

affirm the decision of the court of appeals remanding the case to district

court to recalculate attorney fees and award reasonable appellate

attorney fees to Papillon, including for her application for further review.

We vacate the decision of the court of appeals that precluded an award of

punitive damages. We reverse the district court’s judgment for punitive

damages and remand the case for the district court to determine on the

existing trial record whether Papillon is entitled to punitive damages

under the standard reiterated in this opinion, and if so, the amount

thereof. All costs of this appeal are assessed against Jones.

       DECISION OF COURT OF APPEALS AFFIRMED IN PART AND

VACATED IN PART; DISTRICT COURT JUDGMENT AFFIRMED IN

PART     AND    REVERSED       IN   PART;    CASE     REMANDED       WITH

INSTRUCTIONS.